Title: To George Washington from Alexander Hamilton, 24 June 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treasy Dept June 24th 1794.
               
               The inclosed Letter from the Collector of Hampton, of the 26th of May, shews that the necessity of appointing a successor to that Officer has at length become absolute, & suggests some names for consideration.
               Another letter from mister Carrington of 19th of December last suggests another name.  The enquiry was made of Mister Carrington with your permission, but with cautious guards against commitment, which he mentions having observed.
               The papers from the office which have been under the management of Mister Smith, tho’ they are not of a nature to decide much concerning his ability, owing to the little business done in that scene, have been in good order. And the post Master General who in consequence of the circumstance mentioned in mister Smith’s letter (herewith also sent) has been consulted, says, that he was well recommended to him, and has conducted his business in that station with regularity.
               But my experience of the invariable judiciousness of Mister Carrington’s recommendations, induces me to have great
                  
                  confidence in the eligibility of the character he has named. Perhaps further lights where you are will assist the nomination of a proper successor. With perfect respect &c.
               
                  A. Hamilton
               
            